Citation Nr: 0407085	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in April 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.

The appellant, her son, and her representative appeared 
before the undersigned Veterans Law Judge at a hearing held 
in Washington, DC in October 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims file reveals that the veteran was treated by a Dr. 
Morse at Duke University Medical Center and underwent testing 
at Pender Memorial Hospital.  These records have not been 
obtained.  Also, additional records from Doctors Holt, 
Williams, and McNulty, and the New Hanover Regional Medical 
Center, along with more service medical records, may be 
available.  VA's duty to assist the claimant includes 
obtaining relevant medical records and, if applicable, a 
medical opinion in order to determine the nature and extent 
of the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Ask the appellant to identify any 
medical treatment or follow-up for the 
veteran for the residuals of the multiple 
shell fragment wounds and alcohol abuse 
from January 1971 to April 1999, and for 
his cardiovascular disorder from 
September 1993 to April 1999.  

Obtain all records of the Pender Memorial 
Hospital regarding the testing on or 
around February 19, 1999.  Obtain all 
records from the hospitalizations at the 
New Hanover Regional Medical Center from 
August 1993 to September 1993; on 
February 23, 1999; and in April 1999.  
Obtain all records of Dr. Morse of Duke 
University Medical Center for the period 
from March 1999 to April 1999.  Obtain 
any additional records of Dr. Holt for 
the period from September 1993 to April 
1999, of Dr. Williams for the period 
prior to February 1999, and of Dr. 
McNulty for the period from March 1999 to 
April 1999.  Obtain any other identified 
records.  

Associate all records with the claims 
folder.  If any request for private 
treatment records is unsuccessful, notify 
the appellant appropriately.  38 C.F.R. 
§ 3.159(e).

2.  Contact the National Personnel 
Records Center and obtain any additional 
service medical records for the veteran, 
to include all records for the 
hospitalizations at the 45th Surgical 
Hospital in January 1970; the Third Field 
Hospital in January 1970; the US Army 
Hospital at Camp Zama, Japan, from 
January 1970 to March 1970; and Walter 
Reed Army Medical Center from March 1970 
to May 1970.  If any request for 
additional service medical records is 
unsuccessful, notify the appellant 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1 and 
2 above, the veteran's claims file should 
be reviewed by an appropriate VA 
physician for the purpose of obtaining an 
opinion regarding any etiology between 
the veteran's service-connected 
disability and his death or between his 
active service and death.  The veteran's 
claims folder should be made available to 
the physician.   The physician should 
note that the veteran's complete claims 
file was reviewed.  Based on a review of 
the evidence, the physician is requested 
to provide opinions on the following:  
(1) whether it is at least as likely as 
not that the veteran's hepatocellular 
carcinoma was related to exposure to 
Agent Orange during service; (2) whether 
it is as least as likely as not that the 
veteran had active hepatitis or residuals 
of hepatitis at the time of his death, 
and if so, what type of hepatitis and 
whether it is as least as likely as not 
that such active hepatitis or such 
residuals of hepatitis were related to 
blood transfusions in service; (3) if the 
veteran had active hepatitis or residuals 
of hepatitis at the time of his death 
that were related to blood transfusions 
in service, whether it is as least as 
likely as not that such active hepatitis 
or residuals of hepatitis either (a) 
caused or contributed substantially or 
materially to cause death, (b) combined 
with the principal cause of death to 
cause death, (c) aided or lent assistance 
to the production of death, (d) resulted 
in debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of the 
other disease that primarily caused 
death, or (e) were of such a severity as 
to have had a material influence in 
accelerating the veteran's death; and (4) 
whether it is it is as least as likely as 
not that the veteran's service-connected 
residuals of multiple shell fragment 
wounds either (a) caused or contributed 
substantially or materially to cause 
death, (b) combined with the principal 
cause of death to cause death, (c) aided 
or lent assistance to the production of 
death, (d) resulted in debilitating 
effects and general impairment of health 
to an extent that rendered the veteran 
materially less capable of resisting the 
effects of the other disease that 
primarily caused death, or (e) were of 
such a severity as to have had a material 
influence in accelerating the veteran's 
death.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


